Case: 16-20816      Document: 00514475300         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-20816                            May 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL BONILLA-PADILLA, also known as Alex Daniel Bonilla, also
known as Daniel Alex Bonilla, also known as Francisco Alvarez Zepeda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-321-1


Before CLEMENT, COSTA, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Daniel Bonilla-Padilla has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Bonilla-Padilla has not filed a response. Although Bonilla-Padilla
remains subject to a term of supervised release, he has completed the term of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20816     Document: 00514475300      Page: 2   Date Filed: 05/16/2018


                                  No. 16-20816

imprisonment.     We have reviewed counsel’s brief and the relevant portions of
the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.          Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED in part as
frivolous, see 5TH CIR. R. 42.2, and in part as moot, see United States v. Heredia-
Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).




                                        2